DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 08/05/2022 responsive to the Office Action filed 05/06/2022 has been entered. Claims 1, 2, 7, 10 and 12 have been amended. Claims 14-20 were previously canceled. New claims 21-27 have been added. Claims 1-13 and 21-27 are pending in this application.

Response to Arguments

Claim 1 has been amended but fails to address the informality, thus the objection of claim 1 has been maintained.
Claim 10 has been amended to address the informality, thus the objection of claim 10 has been withdrawn.
Applicant’s arguments, see Amendments pages 9-11, filed 08/05/2022, with respect to the rejection of the claim 1 under 103 have been fully considered and are addressed in the revised rejection. Due to the amendment, the rejection has been withdrawn. Applicant’s arguments with respect to coolant supply in page 10 are not persuasive.
Applicant argues that “In Neumann, the fluid being ultimately extruded can be heated or cooled to maintain a constant temperature: "The basic element 1 is additionally equipped with a heating/cooling device 18 in order to be able to produce a constant temperature, here for example room temperature preferably up to 220 C., that can be set and controlled with the control 19." Neumann, Col. 7, Lines 34-37. Thus, the cooled fluid in Neumann is not a "coolant" as asserted in the Office Action, that "fluid" is the equivalent of the "build material" of the present application. Therefore, the "fluid" supply of Neumann is not a "coolant supply" and cannot be reasonably construed as such.”
These arguments are found to be unpersuasive because:
Neumann teaches that “The pressure medium 8, for example a gas, that also serves as a protective atmosphere in the practical embodiment, the device for producing pressure 20 consists of several pressure cylinders 32 that are coupled via a control valve 21, and the cylinder 32 has an inlet 33 for the fluid 8, as well as a feed supply 35 and return supply 34 that can be designed as pneumatic, hydraulic or other devices.” (Co 7 li 3-12), and further teaches that the pressure medium 8 can be used as a heating and/or cooling medium (Co 9 li 6-7). Thus, the pressure medium 8 / fluid 8 being used as a cooling medium is different from the build material.

Claim Objections

Claims 1 and 22 are objected to because of the following informalities: 
In claim 1, Applicant has been advised to replace “material conduit” in line 10 to – the material conduit --; and 
In claim 22, Applicant has been advised to replace “at least one sensor” in line 1-2 to – the at least one sensor --.
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 27 recites the limitation “a control means for selectively flowing…” in line 17 that uses the word “means” which is not modified by sufficient structure, material, or acts for performing selectively flowing. The specification discloses that control system 134 may control the output and/or flow of build material 104 from material supply 102 and/or coolant material 128 from coolant supply 126 during the build process (Pa [0032]). Thus, this limitation would be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as a control system.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the at least one sensor” in lines 18-19. There is insufficient antecedent basis for this limitation in the claim.
The remaining dependent claims 22-26 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 21.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-13 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 8,419,987-of record) in view of Myerberg et al. (US 2018/0304369).

With respect to claim 1, Neumann teaches a system (“extruder system”, Fig. 1) comprising:
a material conduit (the conduit where “the basic or parent material 28 is introduced with defined pressure into the mixer device 3”, Co 7 li 17-18 and Fig. 1), the material conduit including:
a first section (the upstream of the material conduit) receiving the build material (“the basic or parent material 28), and
a second section (the downstream of the material conduit) in fluid communication with the first section and receiving the build material (“28”) from the first section, at least a portion of the build material flowing through the second section is in a liquid state (“the materials serving as parent materials should first be liquefied in order to simplify the discharge”, Co 2 li 13-15; thus one would appreciate that at least a portion of the build material flowing through the second section is in a liquid state.);
a coolant conduit (the conduit where “the pressure medium 8 are introduced through the supply device 2”, Co 6 li 64-65) in fluid communication with material conduit (“the pressure medium 8 can be used as a heating and/or cooling medium.”, Co 9 li 6-7), the coolant conduit in fluid communication with a coolant supply for receiving a coolant material from the coolant supply (“The cylinder 32 has an inlet 33 for the fluid 8, as well as a feed supply 35”, Co 7 li 9-10); and
a nozzle (“5”) in direct fluid communication with the second section of the material conduit (Co 6 li 63).

In the embodiment of Fig. 1 Neumann does not explicitly show a material supply including a build material such that the material conduit is in fluid communication with the material supply, but in the other embodiment (Fig. 3b) Neumann further teaches that the pressure cylinder 32 including the inlet 33 and the feed supply 35 releases the supply of the basic/parent material 28 (Co 10 li 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Neumann’s system in Fig. 1 to provide and connect the pressure cylinder 32 including the inlet 33 and the feed supply 35 with the material conduit for the material 28 in order to supply the basic/parent material 28.

Neumann further teaches that the advantages of the extruder system is to be seen in the fact that this is ultimately a flexible and flexibly usable micro-extruder that serves for the production of a wide variety of products (Co 2 li 25-28), but does not specifically teach an additive manufacturing system comprising a build chamber including a cavity receiving at least a portion of the nozzle, the cavity having a predetermined pressure, wherein the build material is selectively flowed through the nozzle to additively build a component within the building chamber.
In the same field of endeavor, an extruder for a printer, Myerberg teaches that the additive manufacturing system includes the printer 101, and the printer 101 may include a build material 102 that is propelled by a drive chain 104 and heated to a plastic state by a liquefaction system 106, and then extruded through one or more nozzles 110, by concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 within a build chamber 116 (Pa [0079]). Myerberg further teaches that the build chamber 116 includes a pressure control system for maintaining or adjusting a pressure of at least a portion of a volume of the build chamber 116 (Pa [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Neumann with the teachings of Myerberg and incorporate Myerberg’s additive manufacturing system except for the extruder (a build material 102, a drive chain 104, a liquefaction system 106, and nozzles 110), for the purpose of using Neumann’s extruder to additively build a component.

With respect to claim 2, Neumann as applied to claim 1 above further teaches at least one sensor (“36”) positioned within or in communication with the material conduit (“The temperature is monitored with the aid of the temperature sensor 36, or also with several temperature sensors 36 arranged in the individual devices of the basic element 1”, Co 7 li 38-40); and at least one heater (“a heating/cooling device 18”, Co 7 li 34-35) positioned within or in communication with the material conduit (Fig. 1).

With respect to claims 3 and 6, Neumann as applied to claim 2 above further teaches at least one computing device (“the control 19”) operably connected to each of the at least one sensor (“36”) and the at least one heater (“18”) in order to control the temperature to be a constant temperature (“The basic element 1 is additionally equipped with a heating/cooling device 18 in order to be able to produce a constant temperature that can be set and controlled with the control 19. The temperature is monitored with the aid of the temperature sensor 36, or also with several temperature sensors 36 arranged in the individual devices of the basic element 1”, Co 7 li 34-40). Therefore, one would have found it obvious to arrange several temperature sensors along the material conduit in order to measure the temperatures along the material conduit and control the temperature to be constant (the predetermined cooling rate would be zero.) using the heater based on the measured temperatures. One would have appreciated that controlling temperature would inherently result in adjusting build characteristics of a component built.

With respect to claims 4 and 5, Neumann as applied to claim 3 above teaches controlling the temperature of the build material in the conduit to be constant, but is silent to increasing or decreasing a size of the build material flowing through the second section of the material conduit to control the temperature. However, Neumann further teaches the supply of the build material (“28”) is controlled by the pressure cylinder 32 including the inlet 33 and the feed supply 35 (Figs. 3b). Thus, the system is capable of adjusting a size of the build material flowing through the second section of the material conduit. Furthermore, one would have found it obvious to increase or decrease a size of the build material flowing through the second section of the material conduit in order to control the temperature of the build material in the conduit to be constant, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

With respect to claim 7, it is noted that the limitation “preheating the material conduit, via the at least one heater, prior to flowing the build material from the material supply to the second section of the material conduit” is an intended use since the system taught by Neumann is capable of the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Furthermore, Neumann teaches that the materials serving as parent materials should first be liquefied in order to simplify the discharge (Co 2 li 13-15), thus one would have found it obvious to preheat the material conduit, via the at least one heater, prior to flowing the build material from the material supply to the second section of the material conduit in order to first liquefy the materials for the discharge.

With respect to claim 8, Myerberg as applied in the combination regarding claim 1 above further teaches that the predetermined pressure is less than atmospheric pressure (“The build chamber 116 may also or instead include a pressure control system for maintaining or adjusting a pressure of at least a portion of a volume of the build chamber 116…by decreasing the pressure relative to an ambient pressure to provide a vacuum build chamber 116.”, Pa [0122]).

With respect to claim 10, Neumann as applied to claim 1 above further teaches a supplemental material conduit (the conduit where in the additives 29 and admixtures 30 are metered into the mixing device 3”, Co 7 li 18-19) providing the supplemental build material (“29” and ”30”) to the material conduit, and one would have found it obvious to provide and connect the pressure cylinder 32 including the inlet 33 and the feed supply 35 with the supplemental material conduit for the supplemental build material in order to supply the supplemental build material.

With respect to claim 11, Neumann as applied to claim 1 above further teaches using a supplemental material (“the additives 29 and admixtures 30”), but does not specifically teach a supplemental material supply including a supplemental build material, a supplemental material conduit in fluid communication with the supplemental material supply, and a supplemental nozzle in direct fluid communication with the supplemental material conduit, at least a portion of the supplemental nozzle positioned within the cavity of the build chamber, adjacent the nozzle.
Myerberg as applied in the combination regarding claim 1 above further teaches that the nozzles 110 may include a number of nozzles that extrude different types of material (Pa [0100]). 
Therefore, one would have found it obvious to provide an additional extruder having a supplemental nozzle with a supplemental material supply and a supplemental material conduit in order to separately extrude the additives in the build chamber.
 
With respect to claim 12, Neumann as applied to claim 1 above further teaches that the build material includes polymer (“in the extrusion and/or injection moulding of plastics”, Co 6 li 20-21).

With respect to claim 13, Neumann as applied to claim 1 above further teaches that the build material flowing through the first and second sections of the material conduit is in the liquid state (“the materials serving as parent materials should first be liquefied in order to simplify the discharge”, Co 2 li 13-15).

With respect to claim 21, Neumann teaches a system (“extruder system”, Fig. 1) comprising:
a material conduit (the conduit where “the basic or parent material 28 is introduced with defined pressure into the mixer device 3”, Co 7 li 17-18 and Fig. 1), the material conduit including:
a first section (the upstream of the material conduit) receiving the build material (“the basic or parent material 28), and
a second section (the downstream of the material conduit) in fluid communication with the first section and receiving the build material (“28”) from the first section, at least a portion of the build material flowing through the second section is in a liquid state (“the materials serving as parent materials should first be liquefied in order to simplify the discharge”, Co 2 li 13-15; thus one would appreciate that at least a portion of the build material flowing through the second section is in a liquid state.);
a coolant conduit (the conduit where “the pressure medium 8 are introduced through the supply device 2”, Co 6 li 64-65) in fluid communication with material conduit (“the pressure medium 8 can be used as a heating and/or cooling medium.”, Co 9 li 6-7), the coolant conduit in fluid communication with a coolant supply for receiving a coolant material from the coolant supply (“The cylinder 32 has an inlet 33 for the fluid 8, as well as a feed supply 35”, Co 7 li 9-10); 
a nozzle (“5”) in direct fluid communication with the second section of the material conduit (Co 6 li 63); 
at least one heater (“a heating/cooling device 18”, Co 7 li 34-35) positioned within or in communication with the material conduit (Fig. 1); and 
at least one computing device (“the control 19”) operably connected to each of the at least one sensor (“36”) and the at least one heater (“18”) (“The basic element 1 is additionally equipped with a heating/cooling device 18 in order to be able to produce a constant temperature that can be set and controlled with the control 19. The temperature is monitored with the aid of the temperature sensor 36, or also with several temperature sensors 36 arranged in the individual devices of the basic element 1”, Co 7 li 34-40), the at least one computing device inherently adjusting build characteristics to build a component within the build chamber since controlling temperature would inherently result in adjusting build characteristics of a component built.

In the embodiment of Fig. 1 Neumann does not explicitly show a material supply including a build material such that the material conduit is in fluid communication with the material supply, but in the other embodiment (Fig. 3b) Neumann further teaches that the pressure cylinder 32 including the inlet 33 and the feed supply 35 releases the supply of the basic/parent material 28 (Co 10 li 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Neumann’s system in Fig. 1 to provide and connect the pressure cylinder 32 including the inlet 33 and the feed supply 35 with the material conduit for the material 28 in order to supply the basic/parent material 28.

Neumann further teaches that the advantages of the extruder system is to be seen in the fact that this is ultimately a flexible and flexibly usable micro-extruder that serves for the production of a wide variety of products (Co 2 li 25-28), but does not specifically teach an additive manufacturing system comprising a build chamber including a cavity receiving at least a portion of the nozzle, the cavity having a predetermined pressure so as to selectively build a component within the chamber.
In the same field of endeavor, an extruder for a printer, Myerberg teaches that the additive manufacturing system includes the printer 101, and the printer 101 may include a build material 102 that is propelled by a drive chain 104 and heated to a plastic state by a liquefaction system 106, and then extruded through one or more nozzles 110, by concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 within a build chamber 116 (Pa [0079]). Myerberg further teaches that the build chamber 116 includes a pressure control system for maintaining or adjusting a pressure of at least a portion of a volume of the build chamber 116 (Pa [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Neumann with the teachings of Myerberg and incorporate Myerberg’s additive manufacturing system except for the extruder (a build material 102, a drive chain 104, a liquefaction system 106, and nozzles 110), for the purpose of using Neumann’s extruder to additively build a component.

With respect to claim 22, Neumann as applied to claim 21 above further teaches at least one sensor (“36”) in communication with the material conduit (“The temperature is monitored with the aid of the temperature sensor 36, or also with several temperature sensors 36 arranged in the individual devices of the basic element 1”, Co 7 li 38-40 and Fig. 1).

With respect to claims 23 and 26, Neumann as applied to claim 22 above teaches that the at least one computing device (“the control 19”) is operably connected to each of the at least one sensor (“36”) and the at least one heater (“18”) in order to control the temperature to be a constant temperature (“The basic element 1 is additionally equipped with a heating/cooling device 18 in order to be able to produce a constant temperature that can be set and controlled with the control 19. The temperature is monitored with the aid of the temperature sensor 36, or also with several temperature sensors 36 arranged in the individual devices of the basic element 1”, Co 7 li 34-40). Therefore, one would have found it obvious to arrange several temperature sensors along the material conduit in order to measure the temperatures along the material conduit and control the temperature to be constant (the predetermined cooling rate would be zero.) using the heater based on the measured temperatures. One would have appreciated that controlling temperature would inherently result in adjusting build characteristics of a component built.

With respect to claims 24 and 25, Neumann as applied to claim 23 above teaches controlling the temperature of the build material in the conduit to be constant, but is silent to increasing or decreasing a size of the build material flowing through the second section of the material conduit to control the temperature. However, Neumann further teaches the supply of the build material (“28”) is controlled by the pressure cylinder 32 including the inlet 33 and the feed supply 35 (Figs. 3b). Thus, the system is capable of adjusting a size of the build material flowing through the second section of the material conduit. Furthermore, one would have found it obvious to increase or decrease a size of the build material flowing through the second section of the material conduit in order to control the temperature of the build material in the conduit to be constant, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

With respect to claim 27, Neumann teaches a system (“extruder system”, Fig. 1) comprising:
a material conduit (the conduit where “the basic or parent material 28 is introduced with defined pressure into the mixer device 3”, Co 7 li 17-18 and Fig. 1), the material conduit including:
a first section (the upstream of the material conduit) receiving the build material (“the basic or parent material 28), and
a second section (the downstream of the material conduit) in fluid communication with the first section and receiving the build material (“28”) from the first section, at least a portion of the build material flowing through the second section is in a liquid state (“the materials serving as parent materials should first be liquefied in order to simplify the discharge”, Co 2 li 13-15; thus one would appreciate that at least a portion of the build material flowing through the second section is in a liquid state.);
a coolant conduit (the conduit where “the pressure medium 8 are introduced through the supply device 2”, Co 6 li 64-65) in fluid communication with material conduit (“the pressure medium 8 can be used as a heating and/or cooling medium.”, Co 9 li 6-7), the coolant conduit in fluid communication with a coolant supply for receiving a coolant material from the coolant supply (“The cylinder 32 has an inlet 33 for the fluid 8, as well as a feed supply 35”, Co 7 li 9-10); and 
a nozzle (“5”) in direct fluid communication with the second section of the material conduit (Co 6 li 63).

In the embodiment of Fig. 1 Neumann does not explicitly show a material supply including a build material such that the material conduit is in fluid communication with the material supply, but in the other embodiment (Fig. 3b) Neumann further teaches that the pressure cylinder 32 including the inlet 33 and the feed supply 35 releases the supply of the basic/parent material 28 (Co 10 li 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Neumann’s system in Fig. 1 to provide and connect the pressure cylinder 32 including the inlet 33 and the feed supply 35 with the material conduit for the material 28 in order to supply the basic/parent material 28.

Neumann further teaches that the advantages of the extruder system is to be seen in the fact that this is ultimately a flexible and flexibly usable micro-extruder that serves for the production of a wide variety of products (Co 2 li 25-28), but does not specifically teach an additive manufacturing system comprising a build chamber including a cavity receiving at least a portion of the nozzle, the cavity having a predetermined pressure and a control means for selectively flowing build material through the nozzle to additively build at least a component within the building chamber.
In the same field of endeavor, an extruder for a printer, Myerberg teaches that the additive manufacturing system includes the printer 101, and the printer 101 may include a build material 102 that is propelled by a drive chain 104 and heated to a plastic state by a liquefaction system 106, and then extruded through one or more nozzles 110, by concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 within a build chamber 116, and a control system 118 may manage operation of the printer 101 to fabricate the object 112 according to a three-dimensional model using a fused filament fabrication process or the like (Pa [0079]). Myerberg further teaches that the build chamber 116 includes a pressure control system for maintaining or adjusting a pressure of at least a portion of a volume of the build chamber 116 (Pa [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Neumann with the teachings of Myerberg and incorporate Myerberg’s additive manufacturing system except for the extruder (a build material 102, a drive chain 104, a liquefaction system 106, and nozzles 110), for the purpose of using Neumann’s extruder to additively build a component. In this modification, the control system 118 would correspond to the claimed control means.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 8,419,987-of record) in view of Myerberg et al. (US 2018/0304369) as applied to claim 1 above, and further in view of Feng (US 2017/0274454-of record).

With respect to claim 9, Neumann as applied to claim 1 above does not specifically teach that the first section of the material conduit is formed from ceramic and the second section of the material conduit is formed from a metal.
In the same field of endeavor, extruder (printing head), Feng teaches that the printing head (42) includes a tungsten steel nozzle (46), a ceramic tube bank (47) disposed inside the tungsten steel nozzle (46) (Pa [0035]) so that the entire ceramic tube bank (47) has a certain thermal insulation effect, preventing most metal wire through the ceramic tube bank 47 being molten effectively. In this way, the metal wire is conveyed downward continuously by the posterior solid metal wire in the transport process, the molten semisolid metal fluid is extruded out of the extrusion hole in the lower end of tungsten steel nozzle continuously, forming a continuous filar semisolid metal fluid, so as to enhance the print (extrusion) effect of printing head (Pa [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Neumann with the teachings of Feng and incorporate a tungsten steel nozzle (46) and a ceramic tube bank (47) disposed inside the tungsten steel nozzle (46) structure with Neumann’s extruder in order to enhance the extrusion effect of the extruder. In this modification, the first section of the material conduit would be formed from ceramic and the second section of the material conduit would be formed from a tungsten steel.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742